Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 1 of 9 PAGEID #: 297




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


KEJUANA BEAVER,
Individually and on Behalf of All
Others Similarly Situated,

                  Plaintiffs,

       v.                                          Case No. 2:20-cv-485
                                                   JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Chelsey Vascura

EASTLAND MALL HOLDINGS,
LLC, et al.,

                  Defendant.


                                        OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Motion Default Judgement (ECF No. 22) and

Plaintiffs’ Motion for Attorney Fees and Expenses Associated with Perfecting Service Upon

Defendants (ECF No. 18). The time for filing a response has passed and Defendants have not

responded. For the following reasons, the Court GRANTS both motions.

                                            I. BACKGROUND

       Named Plaintiffs 1 filed this action on January 28, 2020 alleging violations of the Fair Labor

Standards Act and Ohio wage law against Defendants Eastland Mall Holdings, LLC, and Group 7

Staffing, LLC. (Compl., ECF No 1; Second Am. Compl., ECF No. 15.) Defendants operate a

shopping mall, Eastland Mall, located in Franklin County, Ohio. (Second Am. Compl. ¶ 20.)

Plaintiffs allege that they are employed at Eastland Mall in various hourly, non-exempt positions.

(Id. ¶ 21.) They allege that Defendants have failed to pay them overtime compensation at a rate


       1
           Kejuana Beaver, Askia Lamar Champion, Oscar Baylor, Jr., and Desyre Whitehead.

                                                           1
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 2 of 9 PAGEID #: 298




of one and one-half times their regular rates of pay for hours worked in excess of 40 during a

workweek. (Id. ¶ 27.) Instead, Plaintiffs allege, Defendants compensate them at their regular rates

of pay for all hours worked, even in excess of 40 hours per week. (Id. ¶¶ 28–61.) Plaintiffs have

all requested paystubs from Defendants, but Defendants have failed to provide the requested

paystubs. (Id. ¶¶ 36, 45, 54, 61.)

       Count One of the Second Amended Complaint seeks relief under the FLSA, 29 U.S.C. §

201, et seq. Plaintiffs pursue these claims on behalf of themselves and all other similarly situated

as a representative action under the FLSA’s opt-in provision, 29 U.S.C. § 216(b). (Second Am.

Compl. ¶ 63.) Count Two seeks relief under the Ohio Minimum Fair Wage Standards Act, Ohio

Rev. Code § 4111, et seq., and Fed. R. Civ. P. 23 as a class action on behalf of Plaintiffs and all

other members of the class. (Id. ¶ 73.) Count Three alleges that Defendants have also violated

Ohio Rev. Code § 4113.15 by failing to compensate Plaintiffs within 30 days of the performance

of compensable work. (Id. ¶¶ 85–89.)

       Count Four alleges on behalf of Named Plaintiff Askia Champion that Defendants engaged

in unlawful retaliation under the FLSA. (Id. ¶¶ 90–94.) Plaintiff Champion alleges Defendants

became aware that Plaintiff Champion was participating in this lawsuit and, as a result, terminated

his employment, refused to permit him to return to work, or reduced his hours. (Id.) Plaintiff

Champion alleges that Defendants informed him that he would not be placed back on the schedule

otherwise permitted to work until Defendants received written confirmation that Plaintiff

Champion was no longer involved in this lawsuit. (Id. ¶ 47.)

       On January 8, 2021, this Court granted Plaintiffs’ Motion for Conditional FLSA Class

Certification and Rule 23 Class Certification. (ECF No. 23.) In that Order, the Court certified the

following conditional FLSA Class:



                                                     2
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 3 of 9 PAGEID #: 299




        All individuals currently and formerly employed by Defendants at Eastland Mall
        during the previous three years, who were paid on an hourly basis, and who did not
        receive overtime payment at a rate of one and one-half times their regular rate pay
        for all hours worked in a workweek in excess of 40 (“Hourly Employees”).

(Id. at 3.)

        The Court also certified the following Rule 23 Class:

        All individuals currently and formerly employed by Defendants at Eastland Mall
        during the previous two years, who were paid on an hourly basis, and who did not
        receive overtime payment at a rate of one and one-half times their regular rate of
        pay for all hours worked in a workweek in excess of 40 (“Hourly Employees”).

(Id. at 6.)

        Defendants have not appeared in this action. As a result, Plaintiffs move for default

judgment on all claims. (ECF No. 22.) Plaintiffs also move for Attorney Fees and Expenses

Associated with Perfecting Service Upon Defendants (ECF No. 18).

                                  II. DEFAULT JUDGMENT

        Plaintiffs ask the Court to grant default judgment against Defendants, set a hearing date or

briefing schedule to determine damages for Named Plaintiffs and class members, and permit

Plaintiffs to file a motion for attorneys’ fees and expenses incurred in sending notice, collecting

judgment, and any future proceedings as the prevailing parties in this action. (ECF No. 22 at 5.)

        Federal Rule of Civil Procedure 55 “contemplates a two-step process in obtaining a default

judgment against a defendant who has failed to plead or otherwise defend.” Columbus Life Ins.

Co. v. Walker-Macklin, No. 1:15-cv-535, 2016 WL 4007092, at *2 (S.D. Ohio July 26, 2016). A

plaintiff must first request an entry of default from the Clerk of Courts. Fed. R. Civ. P. 55(a).

Upon the Clerk’s entry of default, “the complaint’s factual allegations regarding liability are taken

as true, while allegations regarding the amount of damages must be proven.” United States v.

Parker-Billingsley, No. 3:14-cv-307, 2015 WL 4539843, at *1 (S.D. Ohio Feb. 10, 2015) (quoting



                                                     3
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 4 of 9 PAGEID #: 300




Broad, Music, Inc. v. Pub Dayton, LLC, No. 3:11-cv-58, 2011 WL 2118228, at *2 (S.D. Ohio May

27, 2011)).

       If the plaintiff’s claims are not for “a sum certain or a sum that can be made certain by

computation,” the plaintiff must then apply to the Court for a default judgment. Fed. R. Civ. P.

55(b). “Thus, while liability may be shown by well-pleaded allegations, the district court must

conduct an inquiry in order to ascertain the amount of damages with reasonable certainty.” DT

Fashion LLC, 2018 WL 542268, at *2 (quoting Parker-Billingsley, 2015 WL 4539843, at *1). A

court may determine damages without holding an evidentiary hearing if the damages are “capable

of ascertainment from definite figures contained in the documentary evidence or in detailed

affidavits.” Parker-Billingsley, 2015 WL 4539843, at *1. Plaintiffs have obtained an entry of

default and the claims are not for a sum certain. (ECF No. 21.) Thus, the Court accepts as true

the Second Amended Complaint’s factual allegations and will proceed to analyzing whether the

factual allegations establish liability under each of Plaintiffs’ claims.

       1. The FLSA and Ohio Minimum Fair Wage Standards Act

       The Court finds that the Second Amended Complaint establishes Defendants’ liability to

under the FLSA and Ohio Minimum Fair Wage Standards Act. Ohio law incorporates the FLSA’s

definitions, standards, and principles for its overtime provisions; thus, the Court may analyze these

claims together. See Thomas v. Speedway SuperAmerica, LLC, 506 F.3d 496, 501 (6th Cir. 2007)

(citing Ohio Rev. Code § 4111.03(A)). The FLSA requires an employer to compensate an

employee “at a rate not less than one and one-half times the regular rate at which” the employee is

compensated for any hours worked “longer than forty hours[.]” 29 U.S.C. § 207(a)(1). The

Second Amended complaint establishes that Plaintiffs are employees, that Defendants are

Plaintiffs’ employers, and that Defendants failed to pay Plaintiffs at one and one-half times their



                                                       4
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 5 of 9 PAGEID #: 301




regular rate of pay for all hours worked in excess of forty. Thus, Plaintiffs are entitled to default

judgement under the FLSA and the Ohio Minimum Fair Wage Standards Act. Plaintiffs and class

members are entitled to entitled to recover unpaid overtime wages plus an equal amount in

liquidated damages for Defendants’ FLSA violations. 29 U.S.C. § 2016(b)

       2. The Ohio Prompt Pay Act

       The Court also finds that the Second Amended Complaint establishes Defendants’ liability

under the Ohio Prompt Pay Act.         The Ohio Prompt Pay Act requires employers to make

semimonthly payment of wages owed to employees for wages earned in the half-month prior.

Ohio Rev. Code § 4113.15(A). When wages remain “unpaid for thirty days beyond the regularly

scheduled payday[,]” employees are entitled to recover liquated damages equal to 6% of the wages

owed or $200, whichever is greater. Id. § 4113(B). Plaintiffs have sufficiently alleged that

Defendants owe them overtime wages under the FLSA and Ohio law, which have remained unpaid

for more than thirty days before Plaintiffs’ regularly schedule payday. (Second Am. Compl. ¶¶

87–88.) Thus, Plaintiffs are entitled to default judgment under the Ohio Prompt Pay Act and are

entitled to recover liquated damages equal to 6% of the wages owed or $200, whichever is greater.

Ohio Rev. Code § 4113.15(B).

       3. FLSA Retaliation

       Finally, the Second Amended Complaint establishes Defendants’ liability to Plaintiff

Champion for retaliation under the FLSA. The FLSA provides that it is unlawful to “discharge or

in any other manner discriminate against any employee because such employee has filed any

complaint or instituted … any proceeding under or related to this chapter[.]” 29 U.S.C. §

215(a)(3). Plaintiff Champion alleges that Defendants became aware that Plaintiff Champion was

participating in this lawsuit and, as a result, terminated his employment, refused to permit him to



                                                     5
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 6 of 9 PAGEID #: 302




return to work, or reduced his hours. (Second Am. Compl. ¶¶ 90–94.) He further alleges that

Defendants informed him that he would not be placed back on the schedule otherwise permitted

to work until Defendants received written confirmation that Plaintiff Champion was no longer

involved in this lawsuit. (Id. ¶ 47.) These allegations, taken as true, establish liability under §

215(a)(3). Accordingly, Plaintiff Champion is entitled to default judgment.

       4. Damages

       Plaintiffs’ well-pleaded allegations have established liability, but they “must still establish

the extent of damages.” Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995) (internal

citations omitted). Rule 55(b)(2) provides that a district court “may” hold a hearing on a motion

for default judgment when necessary to “conduct an accounting,” or “determine the amount of

damages.” In other words, the Rule, “by its terms, allows but does not require the district court to

conduct an evidentiary hearing.” Vesligaj v. Peterson, 331 F. App’x 351, 354 (6th Cir. 2009)

(citing Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989)). Plaintiffs have

submitted that they are “unable to complete an accounting of overtime they are owed” because

Defendants have refused to provide copies of requested paystubs. (ECF No. 22 at 14.) The Court

agrees. Without the paystubs and schedules in Defendants’ possession, the Court cannot readily

determine an amount of damages. The Court will set this matter for a damages hearing forthwith.

       5. Attorney Fees and Expenses

       Because Plaintiffs have obtained a default judgment, they are entitled to recover attorneys’

fees and costs under the FLSA and Ohio law. See 29 U.S.C. § 216(b); Ohio Rev. Code §

4111.10(A). Thus, the Court grants Plaintiffs’ requests for attorneys’ fees and costs in an amount

to be determined at the damages hearing. Plaintiffs are permitted to file subsequent motions for

attorneys’ fees and costs accumulated in connection with this action.



                                                     6
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 7 of 9 PAGEID #: 303




                    III. MOTION FOR ATTORNEY FEES AND COSTS

       Plaintiffs also move for attorneys’ fees and expenses associated with perfecting service

upon Defendants. (ECF No. 18.) Specifically, Plaintiffs submit that that they have incurred (1)

$115.00 associated with perfecting service upon Defendants and (2) attorneys’ fees associated with

serving Defendants and drafting the instant motion in the amount of $1,680.00. (Id. at 3.)

       Federal Rule of Civil Procedure 4(d)(2) provides that if “a defendant located within the

United States fails, without good cause, to sign and return a waiver requested by a plaintiff located

within the United States, the court must impose on the defendant: (A) the expenses later incurred

in making service; and (B) the reasonable expenses, including attorney’s fees, of any motion

required to collect those service expenses.” Fed. R. Civ. P. 4(d)(2). A defendant failing to comply

with a request for waiver of service can avoid costs under Rule 4(d)(2) by showing good cause for

the failure. McCoy v. Carlson, No. 3:17-CV-432, 2019 WL 2240246, at *1 (S.D. Ohio May 24,

2019), report and recommendation adopted, No. 3:17-CV-432, 2019 WL 2617576 (S.D. Ohio

June 26, 2019) (citation omitted).

       To recover costs under Rule 4(d)(2), a “plaintiff must make ‘a sufficient showing that he

[or she] satisfactorily complied’” with Rule 4(d)(1)’s procedural requirements.           Id. (citing

Robinson v. Wings of Alpharetta, Inc., 305 F.R.D. 695, 698 (N.D. Ga. 2011)). Rule 4(d)(1)

requires that a request for waiver of service be made in writing addressed to the individual

defendant or, for a corporation, partnership, or association, to an officer or agent authorized to

receive service of process. Fed. R. Civ. P. 4(d)(1)(A). The request must also “name the court

where the complaint was filed;” “state the date the request was sent;” inform the defendant … of

the consequences of waiving and not waiving service;” and give the defendant a reasonable time

to respond. Fed. R. Civ. P. 4(d)(1)(B), (E), (F). Finally, the request must be “sent by first-class



                                                     7
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 8 of 9 PAGEID #: 304




mail or other reliable means”; must be “accompanied by a copy of the complaint, 2 copies of the

waiver form appended to this Rule 4, and a prepaid means for returning the form.” Fed. R. Civ.

P. 4(d)(1)(C), (G).

       Plaintiffs have made the requisite showing that they complied with each of Rule 4(d)(1)’s

requirements. (Dyer Decl. ¶¶ 1–10, ECF No. 18-1; Ex. B, ECF No. 18-2.) Because Defendants

failed to waive service, Plaintiffs incurred $115.00 in expenses hiring a process server. (See Ex.

C, ECF No. 18-3.) Defendants have not appeared in this action and thus have not shown good

cause for avoiding costs under Rule 4(d)(2). Therefore, Plaintiffs are entitled to $115.00 for

“expenses later incurred in making service[.]” Fed. R. Civ. P. 4(d)(2)(A).

       Plaintiffs are also entitled to their “reasonable expenses, including attorney’s fees,” of this

motion to collect the service expenses. Fed. R. Civ. P. 4(d)(2)(B). In assessing the reasonableness

of attorneys’ fees, the Sixth Circuit has approved “lodestar” method. Vigna v. Emery Fed. Credit

Union, No. 1:15-CV-51, 2016 WL 7034237, at *4 (S.D. Ohio Dec. 2, 2016) (citing Rawlings v.

Prudential-Bache Prop., Inc., 9 F.3d 513, 515–16 (6th Cir. 1993)). Under the lodestar method,

“the reasonableness of an attorney’s legal fees is determined by first ascertaining the number of

hours reasonably expended by the attorney for his services and then multiplying that figure by a

reasonable hourly rate.” In re Coy Farms, Inc., 417 B.R. 17, 22 (Bankr. N.D. Ohio 2009) (citing

Gonter v. Hunt Valve Co., Inc., 510 F.3d 610, 616 (6th Cir. 2007)). To “arrive at a reasonable

hourly rate, courts use as a guideline “the prevailing market rate, defined as the rate that lawyers

of comparable skill and experience can reasonably expect to command within the venue of the

court of record.” Id. (citing Geier v. Sundquist, 372 F.3d 784, 791 (6th Cir. 2004)).

       In this case, Plaintiffs’ counsel submits that her current hourly rate is $300 per hour and

that she expended a total of 5.6 hours working with the process server to effectuate service and



                                                     8
Case: 2:20-cv-00485-EAS-CMV Doc #: 27 Filed: 03/22/21 Page: 9 of 9 PAGEID #: 305




preparing this motion. (Dyer Decl. ¶¶ 15–19.) The $300 hourly rate and the number of hours

spent on this matter are reasonable. This Court regularly finds “hourly rates ranging from $300 to

$450 to be reasonable for work on FLSA actions[.]” Perry v. Krieger Beard Servs., LLC, No.

3:17-CV-161, 2020 WL 4931834, at *4 (S.D. Ohio Aug. 24, 2020), report and recommendation

adopted, No. 3:17-CV-161, 2020 WL 5629687 (S.D. Ohio Sept. 21, 2020). Thus, Plaintiffs are

entitled to $1,680.00 in attorneys’ fees under Rule 4(d)(2)(B).

                                        IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion Default Judgement.

(ECF No. 22.) Defendants are ORDERED to provide Plaintiffs the schedules and payroll records

for Named Plaintiffs within FOURTEEN (14) DAYS of this Order, containing information from

which Plaintiffs can determine the hours worked each workweek and the compensation they

received for such hours. If the Court grants final certification of Plaintiffs’ opt-in class, the Court

will order Defendants to produce the same information for the opt-in class members. Additionally,

Plaintiffs are permitted to file a Motion for an Award of Attorneys’ Fees and Expenses incurred in

sending notice, collecting judgment, and any future proceedings, as the prevailing parties in this

action. The Court will set a hearing to determine Plaintiffs’ damages pursuant to Federal Rule of

Civil Procedure 55(b)(2) following final FLSA class certification.

       The Court also GRANTS Plaintiffs’ Motion for Attorney Fees and Expenses Associated

with Perfecting Service Upon Defendants. (ECF No. 18.) Plaintiffs are AWARDED $1,680.00

in attorneys’ fees and $115.00 for expenses incurred in making service.

       IT IS SO ORDERED.

3/22/2021                                        s/Edmund A. Sargus, Jr.
DATE                                             EDMUND A. SARGUS, JR.
                                                 UNITED STATES DISTRICT JUDGE



                                                      9
